MAINE SUPREME JUDICIAL COURT                                               Reporter of Decisions
Decision: 2020 ME 125
Docket:   Fed-20-40
Argued:   September 16, 2020
Decided:  October 29, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, and HORTON, JJ.



                     PORTLAND PIPE LINE CORPORATION et al.

                                               v.

                           CITY OF SOUTH PORTLAND et al.


MEAD, J.

         [¶1] Portland Pipe Line Corporation’s (PPLC’s) plan to pipe crude oil

from its facility in Canada to the City of South Portland, where it then would be

loaded onto tankers in the City’s harbor, was thwarted when the City enacted a

“Clear Skies Ordinance,” amending the City’s zoning ordinance by prohibiting

the “[b]ulk loading of crude oil onto any marine vessel.” South Portland, Me.,

Ordinance 1-14/15 § 3 (July 7, 2014); see Portland Pipe Line Corp. v. City of South

Portland, 947 F.3d 11, 13-14 (1st Cir. 2020). After the United States District

Court for the District of Maine (Woodcock, J.) entered summary judgment

against PPLC and American Waterways Operators1 (collectively PPLC) on their


  1
     The complaint identifies American Waterways Operators as “the national trade association for
the nation’s inland and coastal tugboat, towboat, and barge industry.”
2

complaint seeking a declaration that, inter alia, the Ordinance was preempted

by 38 M.R.S. § 556 (2020), Portland Pipe Line Corp. v. City of South Portland,

288 F. Supp. 3d 322, 456-58 (D. Me. 2017), PPLC appealed to the United States

Court of Appeals for the First Circuit, which has certified three questions of

state law to us pursuant to 4 M.R.S. § 57 (2020) and M.R. App. P. 25:

      (1) Is PPLC’s license an “order,” as that term is used in [38 M.R.S.]
      § 556?

      (2) If PPLC’s license is an order, is the City of South Portland’s Clear
      Skies Ordinance preempted by [38 M.R.S.] § 556 of Maine’s Coastal
      Conveyance Act?

      (3) Independent of [38 M.R.S.] § 556, is there any basis for finding
      that Maine’s Coastal Conveyance Act impliedly preempts the City of
      South Portland’s Clear Skies Ordinance?

Portland Pipe Line Corp., 947 F.3d at 18-19.

      [¶2] We answer the first and third questions in the negative and decline

to answer the second question.

                           I. FACTS AND PROCEDURE

      [¶3] In its opinion certifying the three questions now before us, the Court

of Appeals stated that the relevant facts and procedural background are

“undisputed.” Id. at 13. For years, PPLC unloaded crude oil from ships in

South Portland’s harbor, stored it in above-ground tanks, and then sent it via a

largely underground pipeline to Montréal. Id. Due to a change in demand,
                                                                                3

beginning in or around 2007, PPLC began to seek necessary approvals to

reverse the flow of oil in the pipeline so that it could send oil from Montréal to

South Portland and from there load it onto ships in the City’s harbor for

distribution in the United States. Id.

      [¶4] After PPLC received approval for the change from the federal

government, id., in 2010 the Maine Department of Environmental Protection

(MDEP) renewed PPLC’s marine oil terminal facility license, originally issued in

1979, noting that

      PPLC is proposing a change in its operations in the renewal
      application. PPLC is proposing to reverse one of its underground
      pipe lines to transport oil from its terminal in Montreal Canada to
      its terminal in South Portland, Maine. The oil would be stored in
      the above ground tanks prior to being loaded on vessels at the
      South Portland pier for transport to refineries and terminals
      outside the [S]tate of Maine.

The City’s Planning Board also approved the change. Id. at 14. In a subsequent

renewal of PPLC’s license, the MDEP restated that the license “allows PPLC to

receive oil from Montreal, Canada by underground and aboveground pipe lines

to the South Portland oil terminal facility for storage prior to being loaded onto

vessels.”

      [¶5] Despite receiving regulatory approval in 2010, PPLC halted the

reversal project, “choosing instead to wait out the economic decline
4

precipitated by the Great Recession.” Id. PPLC revived the project in 2012 and

2013 as economic conditions improved, but the enactment of the Ordinance by

the City in 2014 effectively halted further operations. Id.

        [¶6] In 2015, PPLC filed suit against the City and its code enforcement

director (collectively the City) in the United States District Court for the District

of Maine, seeking to bar enforcement of the Ordinance on largely federal

grounds. Id. at 14 & n.5. Relevant to the First Circuit’s certification, Count IX of

the complaint alleged that the Ordinance is preempted by Maine’s Coastal

Conveyance Act (the Act),2 38 M.R.S. §§ 541-560 (2020), specifically

section 556 (the statute).3 Id.

        [¶7] After the City unsuccessfully moved to dismiss the complaint, the

parties filed cross-motions for summary judgment. Portland Pipe Line Corp.,
947 F.3d at 15. The District Court granted the City’s motion as to all but one

count and entered summary judgment for the City on, inter alia, Count IX. Id.;

see Portland Pipe Line Corp., 288 F. Supp. 3d at 458-59. After the remaining



    2 The original enactment of the subchapter of the statutes now captioned “Oil Discharge
Prevention and Pollution Control,” 38 M.R.S., subchapter 2-A, was entitled “An Act Relating to Coastal
Conveyance of Petroleum.” P.L. 1969, ch. 572, § 1 (effective May 9, 1970). See Portland Pipe Line
Corp. v. Env’t Improvement Comm’n, 307 A.2d 1, 8 (Me. 1973).

    3  Count VIII of the complaint, alleging that the Ordinance is inconsistent with the City’s
comprehensive plan, see 30-A M.R.S. § 4352 (2020), is not at issue here. Portland Pipe Line Corp. v.
City of South Portland, 947 F.3d 11, 14 n.5 (1st Cir. 2020).
                                                                                5

count was dismissed following trial, PPLC appealed. Portland Pipe Line Corp.,
947 F.3d at 15.

      [¶8] Concluding that answers in the affirmative “would resolve the state

law preemption claim [stated in Count IX] and this matter as a whole,” and that

“the case lacks controlling precedent and presents close and difficult legal

issues that warrant certification to the Law Court,” id. (alteration and quotation

marks omitted), the First Circuit certified to us the three questions that we now

address. Id. at 15, 18-19; supra ¶ 1.

                                II. DISCUSSION

A.    Acceptance of the Certified Questions

      [¶9] Because “4 M.R.S. § 57 authorizes, but does not require, us to

consider a certified question of state law posed by a federal court in certain

circumstances,” Scamman v. Shaw’s Supermarkets, Inc., 2017 ME 41, ¶ 7,

157 A.3d 223 (quotation marks omitted), “[a] threshold issue is whether we

will agree to consider the certified questions,” Doherty v. Merck & Co., Inc.,

2017 ME 19, ¶ 8, 154 A.3d 1202. We have said that

      we may consider the merits of a certified question from the [federal
      court] and, in our discretion, provide an answer if (1) there is no
      dispute as to the material facts at issue; (2) there is no clear
      controlling precedent; and (3) our answer, in at least one
      alternative, would be determinative of the case.
6

Doherty, 2017 ME 19, ¶ 8, 154 A.3d 1202 (alteration and quotation marks

omitted).

      [¶10]    Here, the First Circuit stated that the material facts are

“undisputed” and that, were we to hold that Maine law preempts the Ordinance,

that determination would “resolve . . . this matter as a whole.” Portland Pipe

Line Corp., 947 F.3d at 13, 15. We have not had occasion to construe 38 M.R.S.

§ 556. Accordingly, we agree to consider the certified questions. See Doherty,

2017 ME 19, ¶ 8, 154 A.3d 1202.

B.    Question One

      [¶11] The statute provides:

      Nothing in [the Coastal Conveyance Act] may be construed to deny
      any municipality, by ordinance or by law, from exercising police
      powers under any general or special Act; provided that ordinances
      and bylaws in furtherance of the intent of [the Act] and promoting
      the general welfare, public health and public safety are valid unless
      in direct conflict with [the Act] or any rule or order of the board or
      commissioner adopted under authority of [the Act].

38 M.R.S. § 556. The first certified question asks us whether PPLC’s MDEP

license is a Departmental “order” within the meaning of the statute.

Portland Pipe Line Corp., 947 F.3d at 18.

      [¶12] We conclude that it is not. That said, we note that the court’s

certification went further than a request for a bare “yes” or “no” answer in
                                                                                7

saying, “We would welcome further guidance from the Law Court on any other

relevant aspect of Maine law that it believes would aid in the proper resolution

of the issues before us.” Id. at 19. We accept the First Circuit’s invitation to

expound on our answer to the first question because we also conclude that the

Ordinance is not “in direct conflict with” the MDEP license granted to PPLC,

even if the license were, arguendo, an “order.” 38 M.R.S. § 556.

      [¶13] The Legislature explicitly declared its intent in enacting the Coastal

Conveyance Act:

      The Legislature intends by the enactment of this legislation to
      exercise the police power of the State through the Department of
      Environmental Protection by conferring upon the department the
      power to deal with the hazards and threats of danger and damage
      posed by [oil] transfers and related activities; to require the
      prompt containment and removal of pollution occasioned thereby;
      to provide procedures whereby persons suffering damage from
      those occurrences may be promptly made whole; and to establish
      a fund to provide for the inspection and supervision of those
      activities and guarantee the prompt payment of reasonable
      damage claims resulting therefrom.

38 M.R.S. § 541. The Act further sets out the respective powers of the MDEP,

the Board and Commissioner of Environmental Protection, and other state

officials to effect that purpose. See 38 M.R.S. §§ 361-A(1-E), (1-G), 544-545,

546-551, 552-A, 553, 555, 560 (2020).
8

      [¶14] Nothing in the Ordinance is in “direct conflict” with the MDEP’s

exercise of the State’s police power pursuant to the Act. 38 M.R.S. §§ 541,

544-545, 556; see 20 Thames St. LLC v. Ocean State Job Lot of Me. 2017, LLC,

2020 ME 55, ¶ 8, 231 A.3d 426 (“In examining [a] statute . . . we construe its

terms to give effect to the Legislature’s intent in enacting the statute.”

(quotation marks omitted)). The Ordinance does not purport to require the

MDEP to do anything that the Act says it may not do, nor does it bar the MDEP

from doing what the Act says that it may do. The MDEP’s authority to set and

enforce licensing standards through physical inspections and the examination

of an applicant’s records is unchallenged.

      [¶15] Furthermore, as the District Court found, “it is not impossible to

comply with both the Ordinance and the License.” Portland Pipe Line Corp.,
288 F. Supp. 3d at 458. The license permits, and the Ordinance does not forbid,

transporting oil from the City’s harbor via pipeline to Canada as PPLC has

always done. See Portland Pipe Line Corp., 947 F.3d at 13.

      [¶16] Because there is no “direct conflict” between the Ordinance and

the MDEP’s approval of PPLC’s compliance with Departmental standards for

reversing the flow of oil in one of its pipelines, it is immaterial whether that

approval is termed a “license” or an “order.” See 38 M.R.S. § 556. That said,
                                                                                             9

although that determination could end our inquiry, we think it necessary to

address the first certified question directly, and in so doing we further conclude

that PPLC’s license is not an “order” within the meaning of the statute.

       [¶17] The Ordinance bars a single activity that the MDEP’s approval

allowed but did not require—loading crude oil from storage tanks onto marine

tank vessels in the City’s harbor. Black’s Law Dictionary defines a “license” as

“[a] permission.” License, Black’s Law Dictionary (11th ed. 2019); see also

License, Merriam-Webster’s Collegiate Dictionary (11th ed. 2014) (defining a

“license” as “permission to act”). The Legislature’s definition of “license” in

Maine’s Administrative Procedure Act is consistent: “‘License’ includes . . . any

agency permit, certificate, approval . . . or similar form of permission required

by law . . . .” 5 M.R.S. § 8002(5) (2020) (emphasis added). In contrast, an “order”

is “[a] command, direction, or instruction.” Order, Black’s Law Dictionary.

“We . . . give [a] statute’s words their plain, common, and ordinary meaning,

such as people of common intelligence would usually ascribe to them.”

20 Thames St. LLC, 2020 ME 55, ¶ 8, 231 A.3d 426 (quotation marks omitted).

       [¶18] Here, although the words “Department Order” appear in the

header on the first page of the “Renewal License” issued to PPLC in 2010,4 the


  4  In contrast to the single use of “Department Order,” the words “Renewal License” appear on
each page of the document.
10

license does not “command, direct[], or instruct[]” PPLC to do anything other

than “fill rodent burrows and remove soil from the base of the [storage] tanks”

before conducting permitted activities. See Order, Black’s Law Dictionary. That

the license was not an “order” is demonstrated by the fact that PPLC, although

authorized in 2010 to reverse the flow of oil in the pipeline, did not do so, but

rather “[chose] instead to wait out the economic decline precipitated by the

Great Recession.” Portland Pipe Line Corp., 947 F.3d at 14. If the license were

an “order,” PPLC would not have had the option to simply set it aside.

      [¶19] We conclude that the license PPLC received is not a Departmental

“order” within the meaning of 38 M.R.S. § 556. It is more precisely a permit that

allowed PPLC to reverse the flow of oil in the pipeline at its discretion—

a permit that was granted through the procedural vehicle of an MDEP-issued

order. For that reason, and because the Ordinance is not in “direct conflict” with

the Act or the license, we answer question one in the negative.

B.    Question Two

      [¶20] The second certified question is premised on an affirmative

answer to question one. Portland Pipe Line Corp., 947 F.3d at 18-19. Because

we answer question one in the negative, we decline to answer the second

certified question.
                                                                                                      11

C.       Question Three

         [¶21] The third certified question asks us to determine whether the Act

as a whole preempts the Ordinance by implication. Id. We conclude that it does

not.

         [¶22] Maine’s Coastal Conveyance Act unambiguously declares that

municipal ordinances concerning oil terminal facilities “are valid” unless they

directly conflict with the Act or rules or orders made pursuant to it. 38 M.R.S.

§ 556. The Legislature made the presumption of a local ordinance’s validity

particularly strong by explicitly invoking constitutional municipal home rule

authority at the outset of the statute: “Nothing in [the Act] may be construed to

deny any municipality, by ordinance . . . from exercising [its] police powers . . . .”

Id.; see Me. Const. art. VIII, pt. 2, § 1; 30-A M.R.S. § 3001 (2020).5



     The “home rule” clause of the Maine Constitution provides: “The inhabitants of any municipality
     5

shall have the power to alter and amend their charters on all matters, not prohibited by Constitution
or general law, which are local and municipal in character. The Legislature shall prescribe the
procedure by which the municipality may so act.” Me. Const. art. VIII, pt. 2, § 1.

     The statute enabling the constitutional home rule guarantee provides:

             Any municipality, by the adoption, amendment or repeal of ordinances or bylaws,
         may exercise any power or function which the Legislature has power to confer upon
         it, which is not denied either expressly or by clear implication, and exercise any power
         or function granted to the municipality by the Constitution of Maine, general law or
         charter.

           1. Liberal construction. This section, being necessary for the welfare of the
         municipalities and their inhabitants, shall be liberally construed to effect its purposes.
12

       [¶23] In Dubois Livestock, Inc. v. Town of Arundel, we said that

       [p]ursuant to the “home rule” provision of 30-A M.R.S. § 3001 . . .
       a municipality may exercise its authority to adopt an ordinance if
       that power is not denied either expressly or by clear implication
       under state law. Local ordinances are presumptively valid,
       30-A M.R.S. § 3001(2), and an ordinance will be invalidated only
       when the Legislature has expressly prohibited local regulation, or
       when the Legislature has intended to occupy the field and the
       municipal legislation would frustrate the purpose of a state law.
       Accordingly, an ordinance will be preempted only when state law
       is interpreted to create a comprehensive and exclusive regulatory
       scheme inconsistent with the local action or when the municipal
       ordinance prevents the efficient accomplishment of a defined state
       purpose.

2014 ME 122, ¶ 13, 103 A.3d 556 (alteration and quotation marks omitted),

superseded in part by statute, 30-A M.R.S. § 2691(4) (2020), as recognized in

Paradis v. Town of Peru, 2015 ME 54, ¶ 7, 115 A.3d 610; see E. Perry Iron & Metal

Co., Inc. v. City of Portland, 2008 ME 10, ¶ 14, 941 A.2d 457; City of Bangor v.

Diva’s, Inc., 2003 ME 51, ¶¶ 21, 24, 830 A.2d 898. The Legislature’s grant of

home rule authority, grounded in the Maine Constitution, see Me. Const.



          2. Presumption of authority. There is a rebuttable presumption that any
       ordinance enacted under this section is a valid exercise of a municipality’s home rule
       authority.

          3. Standard of preemption. The Legislature shall not be held to have implicitly
       denied any power granted to municipalities under this section unless the municipal
       ordinance in question would frustrate the purpose of any state law.

          ....

30-A M.R.S. § 3001 (2020).
                                                                               13

art. VIII, pt. 2, § 1, “shall be liberally construed to effect its purposes.”

30-A M.R.S. § 3001(1).

      [¶24] Here, far from being “expressly prohibited,” Dubois Livestock, Inc.,

2014 ME 122, ¶ 13, 103 A.3d 556 (quotation marks omitted), the City’s home

rule authority to enact the Ordinance is expressly recognized and affirmed by

Maine’s Coastal Conveyance Act. 38 M.R.S. § 556. The Act also establishes that

the Legislature did not intend to occupy the field; to the contrary, it explicitly

declares that the Ordinance “[is] valid” except in one narrow circumstance—

a “direct conflict” with the Act or a rule or order adopted pursuant to the Act.
Id. Further, the MDEP anticipated local regulation when it issued a license

conditioned on PPLC’s fulfillment of its obligation to “secure and comply with

all applicable . . . local licenses [and] permits . . . prior to . . . operation.”

(Emphasis added.)

      [¶25] Finally, the Ordinance does not “frustrate the purpose of a state

law” or “prevent[] the efficient accomplishment of a defined state purpose,”

Dubois Livestock, Inc., 2014 ME 122, ¶ 13, 103 A.3d 556 (quotation marks

omitted); see 30-A M.R.S. § 3001(3), because the foundational purposes of the

Act and the Ordinance are the same. In setting out the purpose of the Act, the

Legislature stated that it
14

      finds and declares that the highest and best uses of the seacoast of
      the State are as a source of public and private recreation and solace
      from the pressures of an industrialized society, and as a source of
      public use and private commerce in fishing, lobstering and
      gathering other marine life used and useful in food production and
      other commercial activities.

            The Legislature further finds and declares that the
      preservation of these uses is a matter of the highest urgency and
      priority . . . .

              The Legislature further finds and declares that the transfer
      of oil, petroleum products and their by-products between vessels
      and vessels and onshore facilities . . . are hazardous undertakings;
      that spills, discharges and escape of oil, petroleum products and
      their by-products occurring as a result of procedures involved in
      the transfer, storage and other handling of such products pose
      threats of great danger and damage to the marine, estuarine, inland
      surface water and adjacent terrestrial environment of the State; to
      owners and users of shorefront property; to public and private
      recreation; to citizens of the State and other interests deriving
      livelihood from marine and inland surface water related activities;
      and to the beauty of the Maine coast and inland waters; that such
      hazards have frequently occurred in the past, are occurring now
      and present future threats of potentially catastrophic proportions,
      all of which are expressly declared to be inimical to the paramount
      interests of the State as set forth in this [Act] . . . .

38 M.R.S. § 541. The declared purpose of the Ordinance dovetails with the

stated purpose of the Act:

      This Ordinance is enacted, consistent with the City’s traditional
      land use authority, to protect the health and welfare of its residents
      and visitors and to promote future development consistent with
      the City’s Comprehensive Plan by prohibiting within the City the
      bulk loading of crude oil onto marine tank vessels, and also by
      prohibiting construction or installation of related facilities,
                                                                            15

      structures, or equipment that would create significant new sources
      of air pollution, adversely impact or obstruct ocean views and
      scenic view-sheds, and impede or adversely impact the City’s land
      use and planning goals.

South Portland, Me., Ordinance 1-14/15 § 2.

      [¶26] Because in enacting 38 M.R.S. § 556 the Legislature expressly

recognized municipalities’ authority to exercise their police power and in so

doing made clear that it did not intend to occupy the field in this area, and

because the Ordinance does not conflict with the purpose of the Act, the strong

presumption that the Ordinance is valid remains. Id.; see 30-A M.R.S. § 3001;

Dubois Livestock, Inc., 2014 ME 122, ¶ 13, 103 A.3d 556. Accordingly, the Act

does not preempt the statute by implication, and we answer the third certified

question in the negative.

      The entry is:

                  We answer the certified questions as follows:
                  “We answer the first and third certified
                  questions in the negative. We decline to answer
                  the second certified question.”
16

John J. Aromando, Esq., Matthew D. Manahan, Esq., and Nolan L. Reichl, Esq.
(orally), Pierce Atwood LLP, Portland, for appellants Portland Pipe Line
Corporation and American Waterways Operators

Sally J. Daggett, Esq., Jensen Baird Gardner & Henry, Portland, and Jonathan M.
Ettinger, Esq. (orally), Euripides Dalmanieras, Esq., and Jesse H. Alderman, Esq.,
Foley Hoag LLP, Boston, Massachusetts, for appellees City of South Portland and
Matthew LeConte

Patrick Strawbridge, Esq., Consovoy McCarthy PLLC, Boston, Massachusetts, for
amici curiae Chamber of Commerce of the United States of America, Portland
Pilots, Inc., Maine Energy Marketers Association, Associated General
Contractors of Maine, and Association of Oil Pipe Lines

Aaron M. Frey, Attorney General, and Laura E. Jensen, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for amicus curiae State of Maine

Susanne F. Pilgrim, Esq., Maine Municipal Association, Augusta, and Sarah J. Fox,
Esq., Northern Illinois University College of Law, DeKalb, Illinois, for amici
curiae International Municipal Lawyers Association, Sara Bronin, Nestor
Davidson, Keith Hirokawa, Ashira Ostrow, Dave Owen, Laurie Reynolds,
Jonathan Rosenbloom, and Sarah Schindler

Sean Mahoney, Esq. and Phelps Turner, Esq., Conservation Law Foundation,
Portland for amici curiae Conservation Law Foundation and Protect South
Portland


United States Court of Appeals for the First Circuit docket number 18-2118
FOR CLERKS REFERENCE ONLY